DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JARVEY JACOBS, JR.,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2361

                           [November 18, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case Nos. 99-
18828CF10A, 00-8049CF10A, 00-9453CF10A, 00-9681CF10A, and 02-
10623CF10A.

   Jarvey Jacobs, Jr., Raiford, pro se.

   No appearance required on behalf of appellee.

PER CURIAM.

   The defendant appeals an order denying his motion to receive jail credit.
He argues that the Department of Corrections has not honored the trial
court orders providing him credit for jail time served.

   We affirm the trial court’s order without prejudice to allow the
defendant to exhaust his administrative remedies with the Department of
Corrections. If he is unsuccessful with the Department of Corrections, he
may seek relief in the circuit court. See Bush v. State, 945 So. 2d 1207,
1210, 1215 (Fla. 2006); Salazar v. State, 995 So. 2d 1058, 1059 (Fla. 4th
DCA 2008); Cunningham v. State, 932 So. 2d 1202, 1203–04 (Fla. 4th DCA
2006).

STEVENSON, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.